Citation Nr: 0314417	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


REMAND

The Board remanded the veteran's claim in May 2001 in order 
that a VA examination could be obtained.  The record reflects 
the veteran failed to report to the scheduled examination, 
but does not note an explanation as to why he did not appear 
for the examination.  When a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (a) and (b) (2002).  In 
this regard, however, the Board notes that the record does 
not contain a copy of the letter which provided the veteran 
notice of the scheduled examination.  As such, the Board is 
unable to determine whether the veteran was apprised of the 
applicable provisions of 38 C.F.R. § 3.655(a) and (b), to 
include the potential consequences of his failure to report 
for the scheduled examination, and the opportunity to provide 
VA notice of "good cause" for his failure to report for the 
scheduled examination, particularly in light of the issues on 
appeal.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The RO should obtain a copy of 
the letter issued to the veteran in 
June 2002 which provided him and his 
representative with notice of the 
examination scheduled for July 18, 
2002, to include any attachments.  
If the subject notice letter cannot 
be obtained, or if when obtained, 
does not include notice to the 
veteran of the provisions of 38 
C.F.R. § 3.655, to include the 
potential consequences of his 
failure to report for the scheduled 
examination, the veteran should 
again be scheduled for a VA Aid and 
Attendance or Housebound examination 
to determine the veteran's current 
functional disability status.  A 
copy of the letter which provides 
the veteran and his representative 
with notice of the scheduled 
examination must be included in the 
claims folder, and must reflect 
inclusion of the applicable 
provisions of 38 C.F.R. § 3.655, to 
include the potential consequences 
of failure to report for the 
examination.  

The claims folder should be made 
available to the examiner for review 
before the examination.  The 
examiner should be requested to 
identify any specific activities the 
veteran is unable to perform, such 
as feeding himself, fastening his 
clothes, bathing, shaving or 
attending to the needs of nature by 
himself.  Further, the examiner must 
identify any ways in which the 
veteran is unable to protect himself 
without assistance from the hazards 
or dangers incident to his daily 
environment.  A complete rationale 
for all opinions expressed should be 
provided.  Such opinions should be 
based on consideration of all 
currently identified disabilities, 
including as considered in the 
November 2002 rating decision, and 
additionally noted in medical 
reports of record (i.e. including 
rheumatoid arthritis, degenerative 
joint disease of the feet, and 
hallux valgus, on examination in 
October 1999).

2.  The RO should obtain a social 
and industrial survey examination of 
the veteran at his residence of 
record.

3.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) is completed.  In 
particular, the RO should take 
appropriate action in this case to 
comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with 
regard to the one-year period for 
receipt of additional evidence.  

4. Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal, to 
include consideration and rating of 
all clinically identified 
disabilities, to include rheumatoid 
arthritis, degenerative joint 
disease of the feet, and hallux 
valgus.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



